DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
It is unclear which of the previous elements “comprising” (line 2 of claim 11) is to limit such that it is unclear whether or not 112(f) is invoked.  More particularly, “An actuating mechanism” (line 1 of claim 11) appears to be a generic place holder followed by functional language “for actuating a gearbox emergency release of a gearbox of a motor vehicle” (lines 1-2 of claim 11) thereby meeting two of the three prongs of the test set forth in MPEP § 2181, subsection I.  However, it is unclear whether or not all three prongs are met since it is unclear whether the remainder of the claim is comprised by the actuating mechanism or by the motor vehicle.  If the term “comprising” (line 2 of claim 11) is to modify the mechanism then the claim must be amended accordingly, e.g., --…a motor vehicle, wherein the actuating mechanism comprises…--, such that the structure that follows would be mechanism structure capable of performing the function thereby NOT invoking 112f.  However, if the term “comprising” (line 2 of claim 11) is to modify the motor vehicle as currently written then the structure that follows does not limit the mechanism and 112(f) IS invoked.  Still further note that even if 112(f) is invoked, the written description fails to expressly set forth the corresponding structure, material, or acts for performing the entire claimed function and clearly link the structure, material, or acts to the function.  Applicant may:
Amend the claim limitation to clearly NOT invoke 35 U.S.C. 112(f); or
Amend the claim limitation to clearly invoke 35 U.S.C. 112(f) and amend the written description of the specification such that it expressly recites and clearly links structure, material, or acts that perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)). 
It is unclear what element “by which” (lines 4 and 6 of claim 11) is to refer.  Does “which” refer to the previous “actuating element”, “vehicle”, “tool” or some other element?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-30 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Park US8408088.
As noted in the 35 USC 112 clarity rejections elsewhere above substantial uncertainty exists as to claim meaning and scope.  In accordance with MPEP § 2173.06 the examiner applies the prior art under 35 U.S.C. 102 as best as the claims can be understood in the interest of compact prosecution.  However, an exhaustive mapping of the art to every limitation of the claims would require improper speculation and assumption as to claim meaning and scope.1  
Park discloses an actuating mechanism (fig. 6) noting that the claims (with the exception of claim 12) do not clearly/expressly state that the mechanism comprises any particular structure.  Rather the bulk of the claims appear to modify the vehicle that is merely intended for functional use with the mechanism.  The Park actuating mechanism is presumed to be inherently capable of performing the claimed function “for actuating a gearbox emergency release of a gearbox of a motor vehicle” (claim 1) in accordance with MPEP 2112.01 and 2114.2  In fact, the Park mechanism is expressly shown functioning with such a vehicle, i.e., a vehicle comprising at least one actuating element (7) fixed to the vehicle, by which the parking lock can be manually and mechanically deactivated, and having a tool (5; or 5/31/37) formed separate from the actuating element, by which the actuating element can be manually and mechanically activated for the manual deactivating of the parking lock, wherein the tool further comprises a threaded spindle (threaded spindle of 5) and at least one corresponding movement element (3), which can be moved by a relative rotation between the threaded spindle and the movement element in translation along the threaded spindle and relative to it, in order to thereby actuate the actuating element.   
The only structure expressly recited as being a part of the actuating mechanism itself appears in claim 12 in the form of a “through opening”.  Park discloses such a through opening (opening in 1 receiving 5 therethrough; or opening 37), which is formed in a center console (1; or element having 37 therein) situated in the interior of the motor vehicle and has a passage direction (direction of diameter of opening) running in a plane (plane of opening) spanned by the vehicle transverse direction and the vehicle longitudinal direction, along which the tool can pass through the through opening, thus bringing the tool into an interaction with the actuating element, so as to mechanically actuate the actuating element by the movement element and thereby deactivate the parking lock.  

Response to Arguments and Allowability
Applicant argues that the claims are intended to limit the actuating mechanism to comprise the parking lock, actuating element and tool.  This is not persuasive.  Claim 11 as amended still expressly requires “a motor vehicle comprising…”  If applicant truly wishes for the scope of the claim to limit the actuating mechanism to comprise the noted structure then the claim must be amended accordingly, e.g., --a motor vehicle, wherein the actuating mechanism comprises…--  
Such an amendment would overcome the first of the two 112 clarity issues and the prior art rejection elsewhere above.  The second of the two clarity issues regarding “by which” must also be addressed by amending the claims to replace “which” with the particular element intended.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.06 which states that a prior art rejection should not include considerable speculation about the meaning of terms employed in a claim or assumptions as to the scope of the claim citing In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).
        
        2 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.